*668MEMORANDUM **
Ki Bum Son appeals the district court’s dismissal of his 28 U.S.C. § 2241 habeas petition, alleging that section 212(h) of the Immigration and Nationality Act violates equal protection and due process. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Singh v. Ilchert, 63 F.3d 1501, 1506 (9th Cir.1995), and we affirm.
Son’s contention that section 212(h) violates equal protection by providing a waiver of deportation to aggravated felons who are not legal permanent residents (“LPR”), while denying such relief to LPR aggravated felons, is foreclosed by our recent decision in Taniguchi v. Schultz, 2002 WL 31115538, at *5 (9th Cir. Sept. 25, 2002) (concluding that there is a rational basis for holding LPRs to a higher standard).
We reject Son’s contention that section 212(h) violates his right to substantive due process.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.